EXHIBIT 10.74
SECOND AMENDMENT
TO THE BOWATER INCORPORATED
OUTSIDE DIRECTORS’ STOCK-BASED DEFERRED FEE PLAN
     WHEREAS, Bowater Incorporated, a Delaware corporation (the “Corporation”),
maintains the Bowater Incorporated Outside Directors’ Stock-Based Deferred Fee
Plan, effective as of May 11, 2005 (the “Plan”);
     WHEREAS, the Corporation desires to amend the Plan to (i) terminate the
Plan effective as of December 31, 2008, (ii) fully vest each Outside Director
and provide for the lapse of restrictive covenants upon termination of the Plan,
and (iii) credit any Outside Director’s outstanding account balances to the
newly established AbitibiBowater Inc. Outside Director Deferred Compensation
Plan effective January 1, 2009; and
     WHEREAS, the Corporation is authorized to amend and terminate the Plan
pursuant to paragraph 19 of the Plan.
     NOW, THEREFORE, effective as of December 31, 2008, the Plan is hereby
amended to add a new paragraph 23 to read as follows:
     “23. Termination of the Plan. Notwithstanding any provision in the Plan to
the contrary, this paragraph shall apply effective December 31, 2008. The Plan
is hereby terminated effective as of December 31, 2008. Effective with such
termination, each Outside Director’s outstanding Deferred Retainer Account
balance is hereby fully vested and the covenants specified in paragraph 13 shall
lapse. Each Outside Director’s outstanding balance as of December 31, 2008 shall
be credited on January 1, 2009 to a bookkeeping account established in the name
of the Outside Director under the AbitibiBowater Inc. Outside Director Deferred
Compensation Plan and shall be subject to and paid pursuant to the terms of such
plan.”
* * *
     IN WITNESS WHEREOF, the undersigned authorized officer of Bowater
Incorporated has executed this Second Amendment to the Plan as of December 17,
2008, to evidence its adoption by Bowater Incorporated.

                  BOWATER INCORPORATED    
 
           
 
  By:   /s/ William G. Harvey
 
William G. Harvey      
 
  Its:   Senior Vice President and Treasurer    

 